Execution Version


AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of May
17, 2016 (this “Amendment”) is entered into among MANTECH INTERNATIONAL
CORPORATION, a Delaware corporation (the “Borrower”), the Subsidiaries
identified on the signature pages hereto (collectively, the “Guarantors”), the
Lenders identified on the signature pages hereto and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), and L/C
Issuer.


PRELIMINARY STATEMENTS
The Borrower, the Guarantors, the Lenders, the Administrative Agent, the Swing
Line Lender and the L/C Issuer are parties to that certain Amended and Restated
Credit Agreement dated as of June 13, 2014 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).
The Borrower has requested that the Administrative Agent, the L/C Issuer and the
Lenders agree to, among other things, increase the Letter of Credit Sublimit
from $25,000,000 to $50,000,000, as more specifically set forth herein. Subject
to the terms and conditions set forth herein, the Administrative Agent, the L/C
issuer and each of the Lenders party hereto have agreed to grant such request of
the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
1.Defined Terms. Except as otherwise provided herein, all capitalized undefined
terms used in this Amendment (including, without limitation, in the introductory
paragraph and the preliminary statements hereto) shall have the meanings
assigned thereto in the Credit Agreement.
2.Amendments.
(a)    Existing Defined Terms. Section 1.01 of the Credit Agreement is hereby
amended as follows:
(i)    The definition of “Arrangers” is hereby amended and restated in its
entirety as follows:
““Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (and its
successors or assigns), J.P. Morgan Chase Bank, N.A., PNC Capital Markets LLC,
and Wells Fargo Securities, LLC, in their respective capacities as joint lead
arrangers and joint bookrunners.”
(ii)    The definition of “Base Rate” is hereby amended by inserting the
following at the end of the first sentence thereof:


1



--------------------------------------------------------------------------------




“; and if the Base Rate shall be less than zero, such rate shall be zero for
purposes of this Agreement”


(iii)    The definition of “Change of Control” is hereby amended by deleting the
following from subsection (b)(iii) thereof:
“(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors);”


(iv)    The definition of “Defaulting Lender” is hereby amended by deleting the
word “or” between subsections (d)(i) and (d)(ii) thereof and inserting the
following at the end of subsection (d)(ii), after the word “capacity” and prior
to “; provided”:
“or (iii) become the subject of a Bail-in Action”


(v)    The definition of “Eurodollar Rate” is hereby amended by replacing the
proviso therein with the following :
“provided that: (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent; and (ii) if the Eurodollar Rate shall be less than zero,
such rate shall be zero for purposes of this Agreement.”


(vi)    The definition of “Letter of Credit Sublimit” is hereby amended by
replacing “$25,000,000” with “$50,000,000”.
(b)    New Defined Terms. Section 1.01 of the Credit Agreement is hereby amended
by inserting each of the following definitions in the appropriate alphabetical
order:
““Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.”


““Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the


2



--------------------------------------------------------------------------------




Council of the European Union, the implementing law for such EEA Member Country
from time to time which is described in the EU Bail-In Legislation Schedule.”


““EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.”


““EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.”


““EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.”


““EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.”


““Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”


(c)    Defaulting Lender Cure. The Credit Agreement is hereby amended by
deleting the following from Section 2.16(b):
“and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a defaulting Lender.”


and inserting the following in its place:


“and provided, further, that, subject to Section 10.21, except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a defaulting Lender.”


(d)    Tax Indemnification. The Credit Agreement is hereby amended to insert the
following at the end of Section 3.01(c)(i):


3



--------------------------------------------------------------------------------




“Each of the Loan Parties shall also, and does hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within ten (10) days after demand therefor, for any amount which a Lender or the
L/C Issuer for any reason fails to pay indefeasibly to the Administrative Agent
as required pursuant to Section 3.01(c)(ii) below.”


(e)    Tax Documentation. The Credit Agreement is hereby amended to delete the
following from Section 3.01(e)(ii)(C): “this clause (D)” and to insert the
following in its place “this clause (C)”.
(f)    Counterparts; Integration; Effectiveness. The Credit Agreement is hereby
amended to amend and restate in its entirety Section 10.10 as follows:
“Section 10.10 Counterparts; Integration; Effectiveness. This Agreement and each
of the other Loan Documents may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents, any separate letter
agreements with respect to fees payable to the Administrative Agent or the L/C
Issuer, and, to the extent applicable, the Swing Line Cash Management Agreement,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement or any other Loan Document, or any certificate delivered
thereunder, by fax transmission or e-mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement or such other Loan Document or certificate. Without limiting the
foregoing, to the extent a manually executed counterpart is not specifically
required to be delivered under the terms of any Loan Document, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.”


(g)    Acknowledgement and Consent to Bail-In of EEA Financial Institutions. The
Credit Agreement is hereby amended to add a new Section 10.21 to read as
follows:
“Section 10.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:


4



--------------------------------------------------------------------------------






(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and


(b) the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)     a reduction in full or in part or cancellation of any such liability;


(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”
(h)    Electronic Execution of Assignments and Certain Other Documents. The
Credit Agreement is hereby amended to add a new Section 10.22 to read as
follows:
“Section 10.22 Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided, further without limiting the foregoing, upon


5



--------------------------------------------------------------------------------




the request of the Administrative Agent, any electronic signature shall be
promptly followed by such manually executed counterpart.”
3.    Conditions to Effectiveness. This Amendment shall be effective upon
satisfaction of each of the following conditions:
(a)    Executed Amendment. The Administrative Agent shall have received
counterparts of this Amendment executed by the Borrower, the Guarantors, the
Required Lenders, the Administrative Agent and the L/C Issuer;
(b)    Expenses. The Administrative Agent shall have been reimbursed for all
reasonable, out-of-pocket costs and expenses incurred by the Administrative
Agent in connection with this Amendment, including the reasonable fees and
disbursements of counsel for the Administrative Agent;
(c)    Legal Opinion. The Administrative Agent shall have received a written
legal opinion from the Borrower’s in-house counsel addressed to the
Administrative Agent for the benefit of the Administrative Agent and the
Lenders, covering such legal matters as the Administrative Agent may reasonably
request and otherwise in form and substance satisfactory to the Administrative
Agent;
(d)    Resolutions.    The Administrative Agent shall have received board
resolutions and other closing certificates from the Borrower and the Guarantors
reasonably requested by the Administrative Agent;
(e)    Secretary’s Certificate. The Administrative Agent shall have received
from the Borrower a certificate signed by the secretary or assistant secretary
or director of the Borrower, dated the date hereof, in form and substance
satisfactory to the Administrative Agent, and certifying evidence of the
authorization of the execution, delivery and performance by the Borrower of this
Amendment; and
(f)    Miscellaneous. The Administrative Agent shall have received, in form and
substance satisfactory to it, such additional certificates, documents and other
information as the Administrative Agent shall reasonably request.
4.    Effect of the Amendment. Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. Except as expressly set forth herein, this Amendment shall not be
deemed (a) to be a waiver of, or consent to a modification or amendment of, any
other term or condition of the Credit Agreement or any other Loan Document,
including, without limitation, any future Default or Event of Default, (b) to
prejudice any other right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (c) to be a commitment or
any other undertaking or expression of any willingness to engage in any further
discussion with the Borrower or any other Person with respect to any waiver,
amendment, modification or other change


6



--------------------------------------------------------------------------------




to the Credit Agreement or the Loan Documents or any rights or remedies arising
in favor of the Lenders or the Administrative Agent, or any of them, under or
with respect to any such documents or (d) to be a waiver of, or consent to a
modification or amendment of, any other term or condition of any other agreement
by and among any Loan Party, on the one hand, and the Administrative Agent or
any other Lender, on the other hand. References in this Amendment to the Credit
Agreement (and indirect references such as “hereunder”, “hereby”, “herein”, and
“hereof”) and in any Loan Document to the Credit Agreement shall be deemed to be
references to the Credit Agreement as modified hereby.
5.    Representations and Warranties/No Default. By their execution hereof, each
Loan Party hereby represents and warrants as follows:
(a)    Such Loan Party has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Amendment and each other document executed in connection
herewith to which it is a party in accordance with their respective terms.
(b)    This Amendment and each other document executed in connection herewith
has been duly executed and delivered by its duly authorized officers, and each
such document constitutes the legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.
(c)    Each of the representations and warranties set forth in the Credit
Agreement and the other Loan Documents is true and correct in all material
respects as of the date hereof (except to the extent that (i) any such
representation or warranty is qualified by materiality or by reference to
Material Adverse Effect, in which case such representation or warranty is true
and correct in all respects as of the date hereof or (ii) any such
representation or warranty relates only to an earlier date, in which case such
representation or warranty shall remain true and correct as of such earlier
date).
(d)    No Default or Event of Default has occurred or is continuing or would
result after giving effect to the transactions contemplated by this Amendment.
(e)    No Loan Party is an EEA Financial Institution.
6.    Reaffirmations. (a) Each Loan Party agrees that the amendment contemplated
by this Amendment shall not limit or diminish the obligations of such Person
under, or release such Person from any obligations under, the Credit Agreement
and each other Loan Document to which it is a party, (b) each Loan Party
confirms, ratifies and reaffirms its obligations under the Credit Agreement and
each other Loan Document to which it is a party, and (c) each Loan Party agrees
that the Credit Agreement and each other Loan Document to which it is a party
remain in full force and effect and are hereby ratified and confirmed.


7



--------------------------------------------------------------------------------




7.    FATCA. Borrower hereby certifies to the Administrative Agent and the
Lenders that the obligations of the Borrower set forth in the Agreement, as
modified by this Amendment, qualify as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i). From and after the
effective date of the Amendment, the Borrower shall indemnify the Administrative
Agent, and hold it harmless from, any and all losses, claims, damages,
liabilities and related interest, penalties and expenses, including, without
limitation, Taxes and the fees, charges and disbursements of any counsel for any
of the foregoing, arising in connection with the Administrative Agent's
treating, for purposes of determining withholding Taxes imposed under the
Foreign Account Tax Compliance Act (FATCA), the Amendment as qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i). The Borrower’s obligations hereunder shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all of the Obligations.
8.    Miscellaneous
(a)    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF. Without limiting the general applicability
of the foregoing and the terms of the other Loan Documents to this Amendment and
the parties hereto, the terms of Section 10.14 and Section 10.15 of the Credit
Agreement are incorporated herein by reference, mutatis mutandis.
(b)    Loan Document. This Amendment shall constitute a “Loan Document” under
and as defined in the Credit Agreement.
(c)    Counterparts; Electronic Execution. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Amendment.
(d)    Severability. If any provision of this Amendment is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
(e)    Entirety. This Amendment, the other Loan Documents and the other
documents relating to the Obligations represent the entire agreement of the
parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Obligations, or the transactions contemplated herein and therein.
(f)    No Actions, Claims, Etc. As of the date hereof, each of the Loan Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the


8



--------------------------------------------------------------------------------




Administrative Agent, the Lenders, or the Administrative Agent’s or the Lenders’
respective officers, employees, representatives, agents, counsel or directors
arising from any action by such Persons, or failure of such Persons to act under
the Credit Agreement on or prior to the date hereof.
(g)    Successors and Assigns. (i) This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns and (ii) the parties hereby agree that Merrill Lynch, Pierce, Fenner &
Smith Incorporated may, without notice to the Company, assign its rights and
obligations under this Agreement to any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement.
[Signature Pages Follow.]


9



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
BORROWER:         MANTECH INTERNATIONAL CORPORATION
By:

Name:

Title:




Signature Page to
Amendment No. 1 to Amended and Restated Credit Agreement
ManTech International Corporation

--------------------------------------------------------------------------------





GUARANTORS:        
MANTECH ADVANCED SYSTEMS                 INTERNATIONAL, INC.


By:
Name:
Title:


MANTECH SRS TECHNOLOGIES, INC.


By:
Name:
Title:












Signature Page to
Amendment No. 1 to Amended and Restated Credit Agreement
ManTech International Corporation

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:        BANK OF AMERICA, N.A.
By:

Name:

Title:


Signature Page to
Amendment No. 1 to Amended and Restated Credit Agreement
ManTech International Corporation

--------------------------------------------------------------------------------





LENDERS:
BANK OF AMERICA, N.A., as a Lender and L/C Issuer

By:

Name:

Title:


Signature Page to
Amendment No. 1 to Amended and Restated Credit Agreement
ManTech International Corporation

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION, as a Lender and as the Swing Line Lender
By:

Name:

Title:


Signature Page to
Amendment No. 1 to Amended and Restated Credit Agreement
ManTech International Corporation

--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY, as a Lender
By:

Name:

Title:


Signature Page to
Amendment No. 1 to Amended and Restated Credit Agreement
ManTech International Corporation

--------------------------------------------------------------------------------





CITIZENS BANK OF PENNSYLVANIA, as a Lender
By:

Name:

Title:


Signature Page to
Amendment No. 1 to Amended and Restated Credit Agreement
ManTech International Corporation

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as a Lender
By:

Name:

Title:


Signature Page to
Amendment No. 1 to Amended and Restated Credit Agreement
ManTech International Corporation

--------------------------------------------------------------------------------





TD BANK, N.A., as a Lender
By:

Name:

Title:


Signature Page to
Amendment No. 1 to Amended and Restated Credit Agreement
ManTech International Corporation

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:

Name:

Title:


Signature Page to
Amendment No. 1 to Amended and Restated Credit Agreement
ManTech International Corporation

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
By:

Name:

Title:




Signature Page to
Amendment No. 1 to Amended and Restated Credit Agreement
ManTech International Corporation